Citation Nr: 1329961	
Decision Date: 09/18/13    Archive Date: 09/25/13

DOCKET NO.  03-02 834A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel
INTRODUCTION

The Veteran had active duty for training (ACDUTRA) from June 1977 to November 1977, and had subsequent service in the National Guard to April 1982. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office in Louisville, Kentucky (RO), which, in pertinent part, denied service connection for a psychiatric disability identified in the rating decision as depressive disorder with psychotic features claimed as mental conditions.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in February 2011.  A transcript of this hearing has been associated with the Veteran's VA claims folder.

This case has previously been before the Board in September 2008, July 2011, October 2012, and June 2013.  

In September 2008, the Board remanded the appeal for further development.  Thereafter, in a July 2011 decision the Board, in pertinent part, denied service connection for a psychiatric disability other than PTSD, to include as secondary to service connected disability.  In that decision the Board also denied service connection for PTSD.

The Veteran appealed the July 2011 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2012 Order, the Court, pursuant to a joint motion for remand (JMR) vacated that part of the July 2011 Board decision denying service connection for a psychiatric disability other than PTSD, to include as secondary to a service connected disability, and remanded the case for compliance with the instructions of the JMR.  The Court dismissed the appeal as to the remainder of the issues decided by the Board in the July 2011 decision, including the issue of service connection for PTSD. 

In October 2012, the Board remanded the Veteran's claim for additional development in accordance with the JMR.  Specifically, that the Veteran be accorded a new VA medical examination which, in pertinent part, addressed the matter of whether his acquired psychiatric disorder had been aggravated by a service-connected disability.  The Veteran was subsequently accorded a VA examination in November 2012, and VA medical opinion by a different clinician was also promulgated in April 2013.  However, in June 2013 the Board found that neither of these opinions was adequate for resolution of this case.  Therefore, the Board remanded the case for clarification from the November 2012 VA examiner, if available.  A supplemental opinion/addendum was promulgated by the November 2012 VA examiner later in June 2013, which, as detailed below, the Board finds is adequate for resolution of this case.  All other development directed by the Board's prior remands in this case appears to have been substantially accomplished.  Accordingly, a new remand is not required in order to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDINGS OF FACT

1.  Although the Veteran was diagnosed with a personality disorder while on military duty, he was not diagnosed with an acquired psychiatric disorder until years after his separation from service.

2.  The preponderance of the competent medical and other evidence of record is against a finding that the Veteran currently has an acquired psychiatric disorder that was incurred in or otherwise the result of his military service.

3.  The Veteran is service-connected for a lumbar spine disorder, a right hip disorder, a right ankle disorder, and bilateral knee disorders.

4.  The preponderance of the competent medical and other evidence of record is against a finding that the Veteran's currently has an acquired psychiatric disorder that was caused or aggravated by a service-connected disability(ies).


CONCLUSION OF LAW

The criteria for a grant of service connection for an acquired psychiatric disorder other than PTSD are not met, to include as secondary to service-connected disability.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2012).  The Court has indicated that VCAA notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA must provide a claimant VCAA notice before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Dingess/Hartman, supra; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was sent VCAA-compliant notification regarding his psychiatric disorder claim via letters dated in February 2003, October 2009, October 2012, and June 2013.  Although all of these letters were clearly not sent prior to the original adjudication of this claim, they were all received by the time of the most recent adjudication below, a July 2013 Supplemental Statement of the Case (SSOC) which "cures" the timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  In pertinent part, these letters informed the Veteran of what was necessary to substantiate his current appellate claim, what information and evidence he must submit, what information and evidence will be obtained by VA, and the information and evidence used by VA to determine disability rating(s) and effective date(s) should service connection be established.

In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  

In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Further, the Board notes that it previously determined in the July 2011 decision that the duty to notify had been satisfied, and nothing in the January 2012 Court Order or the underlying JMR disputes this determination.  In essence, the JMR asserted that the duty to assist had not been satisfied as the medical examinations and opinions then of record were deemed to be inadequate.  The Court has stated that advancing different arguments at successive stages of the appellate process does not serve the interests of the parties or the Court, and that such a practice hinders the decision-making process and raises the undesirable specter of piecemeal litigation.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) ("Court will [not] review BVA decisions in a piecemeal fashion"); see also Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990), aff'd, 972 F.2d 331 (Fed. Cir. 1992) ("[a]dvancing different arguments at successive stages of the appellate process does not serve the interests of the parties or the Court").  The Board is therefore confident that if the Court had any substantive comments concerning the Board's findings regarding the duty to notify, such would have surfaced in the JMR or the Court Order so that any deficiencies could be corrected.

In addition, the Board finds that the duty to assist has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  Further, the Veteran has had the opportunity to present evidence and argument in support of this claim, to include at the February 2011 Board hearing.  Nothing indicates the Veteran has identified the existence of any relevant evidence that has not been obtained or requested.  For example, he has not identified outstanding evidence which relates the etiology of his current psychiatric disorder to service, or as secondary to a service-connected disability.  Further, the Veteran's accredited representative reported in a July 2013 statement that he did not have any additional evidence regarding this appeal.

With respect to the February 2011 Board hearing, the Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ accurately noted the appellate issues, and asked questions to clarify the Veteran's contentions and treatment history.  The Veteran, through his testimony and other statements of record, demonstrated that he had actual knowledge of the elements necessary to substantiate this claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.  In addition, no deficiencies were identified in either the January 2012 Court Order or the underlying JMR.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied. 

The Board further notes that the Veteran was accorded VA medical examinations in February 2008, May 2009 and November 2010 that included opinions as to whether the Veteran has a psychiatric disorder that was the result of service injury or service connected disability.  As already indicated, the JMR asserted that this development was inadequate, in essence, because they failed to include an opinion as to the issue of secondary aggravation.  No deficiency was noted regarding the opinions as to whether the current psychiatric disorder was directly related to service, or directly caused by a service-connected disability.  The Veteran was subsequently accorded a new VA medical examination in November 2012 (with a supplemental opinion/addendum in June 2013), and a separate VA medical opinion by a different clinician was promulgated in April 2013.  The Board previously found the original November 2012 VA examiner's opinion in this matter, as well as that of the April 2013 VA medical opinion, to be inadequate, in part, because they did not address whether the Veteran's psychiatric disorder was secondary to or aggravated by a service-connected disability other than the right ankle disorder.  The June 2013 supplemental opinion/addendum from the November 2012 VA examiner did take into account all of the service-connected disabilities, and included specific opinions addressing whether the psychiatric disorder was directly related to service, caused by the service-connected disabilities, or aggravated by the service-connected disabilities.  As the November 2012 VA examiner's opinions were based upon both a review of the Veteran's VA claims folder, and a psychiatric evaluation, the record indicates these opinions are based upon an adequate foundation.  No competent medical evidence is of record which specifically refutes the findings of this VA examiner, and the Veteran has not otherwise identified any prejudice therein to include the most recent appellate brief submitted by his representative in August 2013.  Accordingly, the Board finds that the opinions expressed by the November 2012 VA examiner, particularly in the June 2013 supplemental opinion/addendum, is adequate for resolution of this case.  

In view of the foregoing, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  


Legal Criteria and Analysis

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  Service connection may also be established for certain chronic disease that are present to a compensable degree within the first post-service year.  See 38 C.F.R. §§ 3.307, 3.309(a).  Further, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Active service includes any period of active duty for training (ACDUTRA) during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of inactive duty training during which the veteran was disabled from an injury incurred in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Further, ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty training includes duty, other than full-time duty, prescribed for the Reserves.  38 U.S.C.A. § 101(23)(A).  Reserves includes the National Guard.  38 U.S.C.A. § 101(26), (27).

In accord with Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board will adjudicate this case as one of service connection for an acquired psychiatric disorder, however diagnosed, except for PTSD which was dismissed from appellate review as part of the January 2012 Court Order.  Therefore, the relevant regulatory provisions of 38 C.F.R. § 3.304(f) regarding PTSD are not for consideration in the instant case.

Initially, the Board notes that while the Veteran's service treatment records reflect he cut his arm in an attempt to be discharged from the service, there is no indication in the service treatment reports that the Veteran had an acquired psychiatric disorder therein.  In this regard, an August 30, 1977, mental hygiene officer's determination concluded that the Veteran had a passive-aggressive and severe anti-social personality with a long history of social and personal maladaptive behavior patterns and self destructive tendencies.  The Veteran did affirm that he suffered from "depression or excess worry" on a medical history completed at separation, but the examination conducted at that time did not reveal a psychiatric disability. 

Personality disorders and mental deficiency as such are among the specific conditions that VA does not grant service connection for, as it is not considered a disability for VA purposes.  See 38 C.F.R. §§ 3.303(c).  To the extent the Veteran indicates that the in-service symptoms which resulted in a diagnosis of personality disorder were actually that of an acquired psychiatric disorder, the Board finds that the issue of whether symptoms are indicative of a personality or an acquired psychiatric disorder involves complex medical issues that require competent medical evidence to resolve.  Here, nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, his contentions cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1).

The Board acknowledges that the provisions of 38 C.F.R. §§ 3.307, 3.309(a), reflect that service connection may be established for a psychosis on a presumptive basis when shown to be present to a compensable degree within the first post-service year.  However, the advantages of certain evidentiary presumptions - such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases, which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service - do not extend to those who claim service connection based on a period of ACDUTRA or inactive duty training.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (Noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period); McManaway v. West, 13 Vet. App. 60, 67 (1999) (Citing Paulson, 7 Vet. App. at 469-70, for the proposition that, 'if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim.').  

Even if the presumptive provisions of 38 C.F.R. §§ 3.307, 3.309(a) were applicable to this case, the post service evidence does not reflect that a psychotic disorder was shown to a compensable degree until years after the end of the Veteran's National Guard service in April 1982.  See Holbrook v. Brown, 8 Vet. App. 91 (1995) (The Board has the fundamental authority to decide a claim in the alternative.).  In pertinent part, the first evidence of mental health treatment after service appears to be private psychiatric reports reflecting treatment beginning in June 1985 after an outburst in which the Veteran struck a wall in his home.  Valium was prescribed at that time.  An August 1985 report indicated the Veteran's behavior was suggestive of someone that was manic.  These reports do not reflect the Veteran attributing his problems to service or service connected disability, but instead such events as the accidental death of this daughter and marital problems. 

The record further reflects the Veteran was hospitalized in June and July 1991 after making suicidal threats.  Stressful events listed included a history of childhood sexual abuse and marital problems.  The impression was major depression with suicidal ideation.  The Veteran was also admitted for private hospitalization in March 1994 after another suicide attempt following an argument with his girlfriend. Symptoms of PTSD were described in the form of flashbacks to the death of his daughter in a fire that he was also caught in.  The final diagnosis included atypical psychosis, major depression and PTSD.  Private clinical reports dated in 1999 reflect an impression of "symptoms of PTSD" and depression.  Stressful events were not described as being incurred in service but instead sexual abuse as a child and the death of the Veteran's daughter.  Private clinical records dated in 2002 and 2003 note complaints of anxiety, the prescription of Valium, and an assessment of anxiety disorder. 

The Veteran was admitted to a VA hospital for psychiatric treatment in February 2007 with threats of harming himself.  His chief complaint on admittance was that he had "proven" his case that he had PTSD due to the fact that he sustained a chip fracture in the military but his superiors made him run on it anyway.  The Veteran did well during his hospitalization but continued to complain that he had not been adequately compensated by VA.  The diagnosis on discharge was rule out schizoaffective disorder, bipolar type, and he was followed up thereafter for VA psychiatric outpatient treatment by VA. 

The Veteran has indicated that his psychiatric disorder developed as a result of his military service, and/or as secondary to service-connected disability.  Given the complex medical history of this disability, to include in-service findings of personality disorder and subsequent post-service findings attributing the acquired psychiatric disorder to nonservice-related matters, the Board finds that competent medical evidence is necessary to determine whether this disability is directly related to service.  Moreover, competent medical evidence is required to address his contentions of secondary service connection as well.  The effect one disability has upon another involves complex medical issues, particularly as here where the Veteran is only service-connected for physical disabilities (lumbar spine disorder, a right hip disorder, a right ankle disorder, and bilateral knee disorders) and he is seeking service connection for a mental/psychiatric disorder.  This finding is supported by the holding of Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) in which the Federal Circuit held in the context of a claimant contending secondary service connection that the claimant's own conclusory generalized statement that his service illness caused his present medical problems was not enough to entitle him to a medical examination.  If such a contention is not sufficient to warrant a medical examination, it is clear that it is not sufficient to warrant a grant of service connection.  Additionally, it is noted that neither the January 2012 Court Order or the underlying JMR disputed the fact that competent medical evidence was necessary to resolve the question of secondary service connection in this case.  Rather, the JMR appears to indicate that competent medical evidence is required to support the Veteran's claim of secondary service connection as it contended a new examination and opinion should be obtained.

The Board has already found that the Veteran's contentions do not constitute competent medical evidence in this case.  Further, a thorough review of the competent medical evidence of record does not appear to contain any opinion attributing the etiology of the Veteran's current acquired psychiatric disorder to his military service, or as having been caused or aggravated by a service-connected disability.  The Board acknowledges that statements were submitted on behalf of the Veteran by his family members in February 2011 which, in part, discuss his symptoms over the years.  However, as with the Veteran, the record does not reflect his family members have the requisite knowledge, skill, experience, training, or education for their statements to constitute competent medical evidence.  Nevertheless, the lay statements of the Veteran and his family members may be taken into consideration by competent medical professionals in evaluating the etiology of the Veteran's acquired psychiatric disorder.

The Board reiterates that the Veteran has been accorded multiple VA examinations in this case, and the consensus has been that his current acquired psychiatric disorder was not incurred in or otherwise the result of his military service.  Similarly, the consensus has been that it is not secondary to a service-connected disability.  For example, as part of the February 2008 VA psychiatric examination that resulted in a diagnosis on Axis I of a psychosis, the examiner found that this condition was not the result of military service or his service connected right ankle disability.  She noted that pre-military experience "likely much more contributed to his current psychiatric condition than any of his military experiences."  The examiner concluded as follows: 

It does not appear likely that [the Veteran's] first psychiatric problems developed in the military and instead were likely present prior to his enlistment.  His suicidal gesture was in this examiner[']s opinion related to being overwhelmed due to his Axis II [personality disorder] issues.  There is no evidence to indicate that his psychiatric problems are related to his SC ankle condition. 

The May 2009 VA psychiatric examination resulted in a diagnosis on Axis I of adjustment disorder, NOS, with the examiner stating that the Veteran's anger problems were an "intrinsic" part of his personality related issues and were thus "not caused by or a result of his SC condition." 

The November 2010 VA examination that resulted in a diagnosis on Axis I of a psychotic disorder concluded that the Veteran's depression was less likely as not caused by or a resulted of in-service injury.  As to the Veteran's assertion that his depression was the result of his treatment in service, the examiner stated that "this doesn't seem very plausible given his life long history of substance abuse, personality disorder issues, legal problems, and adjustment problems." 

The original November 2012 VA examination, which resulted in diagnoses of dysthymic disorder, alcohol dependence reportedly in remission, and provisional opioid and sedative hypnotic abuse, opined that the claimed conditions were less likely than not (less than 40 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  In support of this opinion, the examiner noted that the Veteran had a longstanding personality disorder that pre-dated his military service and which is the cause of the majority of his social and occupational dysfunction.  Moreover, the examiner stated the Veteran's dysthymic disorder, alcohol dependence, provisional opioid and sedative hypnotic dependence and his personal disorder and bordering intellectual functioning were not caused by or result of his military service and were not aggravated by his military service and his mental diagnoses were not secondary to or aggravated by his right ankle condition.  

The April 2013 VA medical opinion concluded that it was less likely than not that the Veteran's mental health condition was incurred, caused by, aggravated by and/or proximately due to his 5 months in service (June to November 1977).  The clinician noted that this was based upon a comprehensive review of the clinical file, CAPRI records, and current literature.  Further, the clinician summarized relevant findings in the service treatment records, to include the August 30, 1977, Report of Mental Hygiene which noted the Veteran had "a long history of social and personal maladaptive behavior patterns and self-destructive tendencies," and stated that the Veteran's "immediate anti-social and destructive tendencies shortly after enlistment stands as clear and unmistakable evidence (etiology) and of his pre-exisitng constitutional and developmental abnormalities."  In addition, the clinician indicated her agreement with the findings of the November 2012 VA examiner.

In the June 2013 supplemental opinion/addendum, the November 2012 VA examiner stated that the etiology of the Veteran's psychiatric conditions was due to conditions other than his military service as there was no evidence in his claims folder military medical records to suggest he suffered a triggering event that would cause his psychiatric conditions.  The examiner also stated that there was no evidence the Veteran's psychiatric disorder began in or resulted from a personal injury suffered or a disease contracted while in service.  Moreover, the examiner stated that there was no evidence in the claims folder that the Veteran's psychiatric conditions were caused or aggravated by his service-connected conditions.  Further, the examiner stated there was no evidence his service-connected conditions were in any way related to his psychiatric conditions.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this case, all of the aforementioned VA examiners/clinicians appear to be aware of the nature and history of the Veteran's psychiatric disorder from review of his VA claims folder and/or personal evaluation thereof.  Further, it is presumed that all of them are qualified to provide competent medical evidence.  All of the opinions expressed were against the Veteran's current acquired psychiatric disorder being etiologically related to his military service and/or secondary to service-connected disability(ies).  None of these opinions were expressed in speculative and equivocal language, and were supported by stated rationale which included reference to relevant findings in the record and/or medical literature.

The Board acknowledges that the JMR asserted that the February 2008, May 2009, and November 2010 VA examinations were inadequate as they did not address the issue of secondary aggravation.  However, the JMR did not identify any deficiency with these examinations to the extent they concluded the Veteran's current psychiatric disorder was not directly related to his military service, nor that it was not caused by service-connected disability.  Moreover, these opinions were supported by the subsequent November 2012 VA examination (with June 2013 supplemental opinion/addendum) and the April 2013 VA medical opinion.  

Granted, the Board previously found that the November 2012 VA examination and the April 2013 VA medical opinion were inadequate, in essence, because they only addressed the service-connected right ankle disorder and none of the other service-connected disabilities.  However, the June 2013 supplemental opinion/addendum from the November 2012 VA examiner was based upon the Board's directive to consider all of the service-connected disabilities, and the wording of the opinion/addendum refers to service-connected conditions.  As already stated, the examiner concluded that there was no evidence in the claims folder that the psychiatric disorder was caused or aggravated by the service-connected disabilities.  

Thus, this opinion/addendum corrected the deficiencies of the prior examinations/opinions regarding the issue of secondary service connection to include secondary aggravation.  No competent medical evidence is of record which refutes the June 2013 supplemental opinion/addendum by the November 2012 VA examiner, nor is there any such evidence which supports the Veteran's contentions.  Therefore, the Board finds this evidence to be persuasive and entitled to significant probative value in the instant case.

The Board also notes that the record includes findings of alcohol/substance abuse disorder(s).  Under the law, no compensation shall be paid if the disability resulting from injury or disease in service is a result of a veteran's willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 1110.  Granted, the law does not preclude a veteran from receiving compensation for an alcohol disability acquired as secondary to, or as a symptom of, a veteran's service-connected disability.  Id; 38 C.F.R. § 3.301(a), 38 C.F.R. § 3.310(a); Allen, supra.  However, the record does not reflect this exception applies, especially as the November 2012 VA examiner specifically included these diagnoses in opining that the psychiatric conditions were not related to service or secondary to service-connected disability.

The Board further notes that the medical opinions in this case have indicated the Veteran's problems/personality disorder originated prior to his 1977 military service.  Granted, no personality disorder, or any such disability, was noted on his April 1977 enlistment examination.  However, as noted above, the Court has indicated that the presumptions of sound condition and aggravation do not apply to periods of ACDUTRA.  See Paulson, supra; McManaway, supra.  Further, as already stated, his in-service symptoms were diagnosed as a personality disorder, which is not a disability for VA purposes for which service connection may be established.  Moreover, the Federal Circuit has held that the evidence regarding whether a disability preexisted service may consist of a medical professional's after-the-fact opinion regarding the probable onset of the disease or condition.  See Harris v. West, 203 F.3d 1347 (2000).  The aforementioned VA medical opinions which make this conclusion are not contradicted by any other competent medical evidence.

In view of the foregoing, the Board finds that the preponderance of the competent medical and other evidence of record is against a finding that the Veteran currently has an acquired psychiatric disorder that was incurred in or otherwise the result of his military service, or that was caused or aggravated by a service-connected disability(ies).  No other basis for establishing service connection for this disability is demonstrated by the evidence of record.  

As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefit sought on appeal must be denied.


ORDER

Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include as secondary to service-connected disability, is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


